 

REVOLVING CREDIT NOTE



 

$6,500,000 March 29, 2013





New York, New York

 

For value received, the receipt and sufficiency of which are hereby
acknowledged, XZERES CORP., a Nevada corporation, and XZERES ENERGY SERVICES
CORP., a Nevada corporation (jointly and severally, individually and
collectively, the “Borrower”), hereby promises to pay RENEWABLE POWER SOURCES,
LLC, a Delaware limited liability company (“Lender”) at its offices located at
430 East 56th Street, 4G, New York, New York 10022, Six Million Five Hundred
Thousand Dollars ($6,500,000) or such greater or lesser amount of Advances as
shall be advanced by Lender from time to time pursuant to the Agreement referred
to below, together with interest on the unpaid balance of such amount from the
date of the initial Advance. This Note is the Note issued under the Loan and
Security Agreement among Borrower and Lender of even date herewith (said Loan
and Security Agreement, as the same may be amended, restated or supplemented
from time to time, being herein called the “Agreement”) to which a reference is
made for a statement of all of the terms and conditions of the Loan evidenced
hereby. Capitalized terms not defined in this Note shall have the respective
meanings assigned to them in the Agreement. This Note is secured by the
Agreement, the other Loan Documents and the Collateral, and is entitled to the
benefit of the rights and security provided thereby.

Interest on the outstanding principal balance under this Note is payable at the
Interest Rate, or, under the circumstances contemplated by the Agreement, at the
Default Interest Rate, in immediately available United States Dollars at the
time and in the manner specified in the Agreement. The outstanding principal and
interest under this Note shall be immediately due and payable on the Maturity
Date. Payments received by Lender shall be applied against principal and
interest as provided for in the Agreement. Borrower acknowledges that (a) Lender
is authorized under the Agreement to charge to the Loan unpaid Obligations of
Borrower to Lender, (b) the principal amount of the Loan will be increased by
such amounts, and (c) the principal, as so increased, will bear interest as
provided for herein and in the Agreement.

To the fullest extent permitted by applicable law, Borrower waives:
(a) presentment, demand and protest, and notice of presentment, dishonor, intent
to accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all of the Obligations,
the Loan Documents or this Note; (b) all rights to notice and a hearing prior to
Lender’s taking possession or control of, or to Lender’s replevy, attachment or
levy upon, the Collateral or any bond or security that might be required by any
court prior to allowing Lender to exercise any of its remedies; and (c) the
benefit of all valuation, appraisal and exemption laws.

Borrower acknowledges that this Note is executed as part of a commercial
transaction and that the proceeds of this Note will not be used for any personal
or consumer purpose.

1

 

Upon the occurrence of any one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided therein.

Borrower agrees to pay to Lender all Fees and expenses described in the
Agreement.

BORROWER ACKNOWLEDGES THAT BORROWER HAS WAIVED THE RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING ON THIS NOTE. THIS NOTE IS GOVERNED BY THE INTERNAL LAW OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING
CONFLICTS OF LAWS.

 

XZERES CORP.

 

 

By: /s/ Frank Greco

Name: Frank Greco

Title: Chief Executive Officer

 

 

XZERES ENERGY SERVICES CORP.

 

 

By: /s/ Frank Greco

Name: Frank Greco

Title: Chief Executive Officer

 

 

 

 

2

 

